Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 27-33 and 43-47, drawn to a method of detecting antibodies of a patient that are reactive to a transplant donor organ, tissue, or cells, the method comprising:
(a) reducing the expression of at least one complement inhibitor by a cell or a population of cells derived from a non-human animal or human organ, tissue, or cells by genetically modifying the cell or population of cells;
(b) contacting the genetically-modified cell or population of cells from (a) with a sample isolated from a patient desiring to receive the transplant donor organ, tissue, or cells; and
(c) detecting lysis of the genetically modified cell or population of cells, wherein lysis indicates if the patient desiring to receive the transplant donor organ, tissue, or cells expresses donor organ-reactive antibodies, classified in G10N 2800/245, for example.
II.	 Claims 27 and 34-42, drawn to a method of detecting antibodies of a patient that are reactive to a transplant donor organ, tissue, or cells, the method comprising:

(b) contacting the genetically-modified cell or population of cells from (a) with a sample isolated from a patient desiring to receive the transplant donor organ, tissue, or cells; and
(c) detecting lysis of the genetically modified cell or population of cells, wherein lysis indicates if the patient desiring to receive the transplant donor organ, tissue, or cells expresses donor organ-reactive antibodies wherein (a) further comprises:
(i) obtaining a tissue sample from the organ, tissue, or cells; and
(ii) generating a genetically-modified cell or population of cells from the sample, wherein the cells comprise an inactive complement inhibitor-encoding gene generated by transfecting the cells with at least one expression vector encoding a guide RNA and
CRISPR Cas9, wherein the guide RNA is specific for a complement inhibitor-encoding gene, classified in G01N 2800/245, for example.
III. 	Claims 48-59, drawn to a genetically modified mammalian cell, wherein the cell is derived from a donor non-human animal, and wherein the cell is genetically modified to have a reduced or no expression of a complement inhibitor, classified in C12N 2510/00, for example.
Please note: Restriction is between inventions not claims. ”Restriction is the practice of requiring an applicant to elect a single claimed invention (e.g., a combination or subcombination invention, a product or process invention, a species within a genus) for examination when two or more independent inventions and/or two or more distinct inventions are claimed in an application”. See MPEP 802.02
The inventions are independent or distinct, each from the other because:
2.	Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  
In the instant case, the different inventions are not disclosed as capable of use together, utilize different reagents (different modes of operation), and have diverse method steps (different designs and effects).In particular, the method of invention I (does not require transfecting the cells with at least one expression vector encoding a guide RNA and CRIPR Cas9) while the method of invention II requires cell transfections and sequence identification number constructs. Each of the methods in inventions I and II differ in reagents, instructions, sensitivity, and specificity requirements.

3.	Inventions III and I-II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of invention III can be utilized in either of the materially different processes of invention I or invention II.

If Applicant elects Group II (claims 27 and 34-42) above, then the following species election is also required (see item 4 below).

Election of Species
4. 	This application contains claims directed to the following patentably distinct species (nucleotide sequences or amino acid sequences identified by sequence identification numbers):
	Applicant must select either a single amino acid (i.e. SEQ ID NO:23 in claim 37), a single nucleotide sequence (i.e. SEQ ID NO:13 in claim 41), or single nucleotide combination (i.e. SEQ ID NOs:1 and 2 in claim 42) for consideration.  
The species are independent or distinct because the species are independent or distinct because they are structurally/chemically distinct molecules. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 27, 34, 35, and 40 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
6.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
7.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other species.
8.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

9. 	Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to LISA V COOK whose telephone number is (571)272-
0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lisa V. Cook,
Patent Examiner
Art Unit 1642
Hoteling
1/28/22
	
/LISA V COOK/Primary Examiner, Art Unit 1642